department of the treasury internal_revenue_service washington d c date fes g b20 i zeal uth 4q4 sr uagned ot w sec_2001 contact person id number contact number t o-a2r employer_identification_number dear sir or madam this is in reply to your letter of date requesting advance approval of your grant making procedures pursuant to the provisions of sec_4945 of the internal_revenue_code and that certain other grants to individuais are not taxable_expenditures within the meaning of sec_4945 of the code you are exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 although originally issued an advance_ruling as a publicly_supported_organization at the end of your advance_ruling period you were classified as a private_foundation within the meaning of sec_509 you intend to expand your charitable grant program to include awarding a potentially wide variety of scholarship and fellowship grants prizes_and_awards and other grants to individuals accordingly you have requested advance approval under sec_4945 of the code of the procedures to be employed by you in making various grants and prizes_and_awards to individuals you have represented that you will be providing grants or awards through three separate programs the first program you propose to establish will be a program to award scholarship and fellowship grants to students pursuing a post-secondary or an advanced degree who are enrolled at educational institutions described in sec_170 ii of the code and who demonstrate a record of academic achievement in the chosen field of study or the potential and desire for academic achievement in the chosen field of study you have indicated that financial need may also be considered in determining to whom a grant will be awarded you have not decided whether you will award gifts or loans however grantees will be selected on an objective and nondiscriminatory basis your second program will be designed to make prizes_and_awards within the restrictions set forth in sec_74 without regard to paragraph thereof the prizes_and_awards will recognize those individuals who have either demonstrated extraordinary academic achievement or made significant contributions to their communities or toward the achievement of your exempt purposes this program began during your advance_ruling period and you intend to continue the program and expand it awards made under this program will be neither a scholarship nor a grant made to support future charitable activities by the grantee but rather a prize in recognition of past achievement therefore you will not supervise or monitor the use of the prize funds by individuals your final program will be making grants to individuals to enable them to study conduct research achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantees or for specific projects selected by your board_of directors that promote you exempt purposes you have represented that your board will select grant recipients on an objective and nondiscriminatory basis grantees will agree to use the funds only for the purpose of the grant to return any funds not so expended and to submit reports to you at the conclusion of the grant period and also annually if one year or more passes between the date of the grant and the completion of the project publications studies or research funded by the foundation will generally b made available to the public for its benefit you have represented that there will be no limitations or restrictions in the selection procedures based upon race religion national or ethnic origin or other illegally discriminatory criteria individuals who are employed by you or by organization controlled by one of your directors a member of your board_of directors or related by blood or marriage to your employees or directors or organizations controlled by one of your directors are not eligible for grants a position to derive a private benefit directly or indirectly if certain potential grantees are selected over others grant recipients will agree to use the funds only for the purpose of the grant and return any funds not so expended and to submit periodic reports to you scholarship and fellowship_grant recipients wili also be required to provide reports if funds are misused you will take all reasonable and appropriate steps to recover the funds in addition the persons who select grant recipients will not be in you have also represented that you will maintain the records required by revrul_56_304 1956_2_cb_306 regarding distribution of charitable funds to individuals sec_501 of the code provides in part for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter sec_4945 of the internal_revenue_code imposes an excise_tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that-- re the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 without regard to paragraph thereof if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or other similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the foundation and similar excise_tax regulations sets forth standards for determining whether grants to individuals awarded under sec_4945 of the code are made on an objective and nondiscriminatory basis sec_53_4945-4 of the regulations provides that if by the 45th day after a request for approval of grant procedures has been properly submitted to the service the organization has not been notified that such procedures are not acceptable such procedures shall be considered as approved from the date of submission until receipt of actual notice from the service that such procedures do not meet the requirements of sec_4945 if a grant to an individual for a purpose described in sec_4945 is made after notification to the organization by the service that the procedures under which the grant is made are not acceptable such grant is a taxable_expenditure we have considered your grant-making procedures under sec_4945 of the code based on the information submitted and assuming your scholarship and loan programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in awarding grants and educational loans we have determined that your procedures in awarding scholarship grants and educational loans comply with the requirements of sec_4945 and g and that scholarships and loans granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code in addition we have determined that your program of making prizes_or_awards will not be a taxable_expenditure within the meaning of sec_4945 of the code this conclusion is based upon your representation that this program will satisfy the restriction set forth in sec_74 of the code we have not considered whether grants made under the procedures you have described qualify as prizes_or_awards within the meaning of sec_74 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants or loans will be awarded to your organization's creators officers directors trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 g9 thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of re ‘ any grants or distributions made between the date you were established and recognized as exempt under sec_501i c of the code and days after the end of your advance_ruling period will not be considered taxable_expenditures presuming that such grants met the general requirements of sec_501 this ruting is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any question about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for other matters including questions concerning reporting requirements please contact the ohio te_ge customer service office sincerely terrell m berkovsky manager exempt_organizations technical group el
